


109 HR 6174 IH: To redesignate the Miners Castle Information Station

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6174
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To redesignate the Miners Castle Information Station
		  located near Munising, Michigan, as the Raymond F. Clevenger Visitor
		  Information Center at Miners Castle.
	
	
		1.RedesignationThe Miners Castle Information Station,
			 located near Munising, Michigan, shall be known and redesignated as the
			 Raymond F. Clevenger Visitor Information Center at Miners
			 Castle.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Miners Castle
			 Information Station, located near Munising, Michigan, and referred to in
			 section 1, shall be deemed to be a reference to the Raymond F. Clevenger
			 Visitor Information Center at Miners Castle.
		
